Citation Nr: 0320073	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  02-03 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, previously described as a skull fracture.




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from May 1969 to 
November 1969.  He has been represented throughout his appeal 
by the North Carolina Division of Veterans Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 2001, by the Winston-Salem, North Carolina Regional 
Office (RO).  In that decision the RO reopened the claim for 
service connection for residuals of a skull fracture, but 
denied the reopened claim.  The veteran perfected a timely 
appeal.  Following the receipt of additional treatment 
reports, a supplemental statement of the case was issued in 
May 2002.  In his substantive appeal, received in March 2002, 
the veteran requested a hearing in connection with this 
appeal, before a Veterans Law Judge in Washington, DC. 
However, the veteran failed to appear for a hearing scheduled 
in February 2003.  

By a decision of March 2003, the Board determined that the 
veteran had submitted new and material evidence and that the 
claim for service connection for residuals of a skull 
fracture was reopened.  38 U.S.C.A. § 5108 (West 2002).  The 
Board then undertook additional development on that issue 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  That regulation 
was subsequently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

The Federal Circuit found that it was improper for the Board 
to adjudicate claims in the first instance on the basis of 
evidence it had obtained without first providing the RO an 
opportunity to adjudicate on the basis of that evidence.  In 
this case the Board is adjudicating the veteran's claim in 
the first instance on the basis of evidence it has obtained.  
However, in view of the Board's favorable decision, the 
veteran is not prejudiced.

In August 2003, the veteran's motion to advance his case on 
the Board's docket was granted pursuant to 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran has current post-traumatic encephalopathy and 
a variously diagnosed psychiatric disorder due to aggravation 
of the pre-existing head injury during service.


CONCLUSION OF LAW

Currently manifested residuals of a skull fracture, including 
chronic post-traumatic encephalopathy and PTSD, were incurred 
in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the claimant and representative, if 
any, of any information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

VA has promulgated revised regulations to implement these 
changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Factual background.

The service medical records show that at the time of his 
enlistment examination in March 1969, the veteran reported 
that he had sustained a head injury in 1965, resulting in a 
fractured skull.  He reported a full recovery.  A clinical 
evaluation was negative for any findings related to the skull 
fracture.  The veteran was seen at a dispensary in May 1969, 
at which time he reported a fractured skull on the left side; 
the veteran complained of weakness on his right side.  He 
also reported double vision in the left eye as a result of 
fracture.  

The veteran was seen on September 6, 1969 for treatment of 
minor lacerations to the scalp and minor abrasions.  On 
September 19, 1969, he was treated for complaints that his 
eyes bothered him.  The pertinent diagnosis was diplopia due 
to old head injury.  

A medical evaluation board that convened in November 1969, 
reported that the veteran had a history of depressed skull 
fracture, with resultant unconsciousness and hemiparesis in 
1965.  It was also reported that the veteran had mild organic 
brain syndrome and diplopia, secondary to the skull fracture.  
The board found that the above conditions existed prior to 
service and were not permanently aggravated by service.  The 
separation examination, conducted in November 1969, reported 
findings of facial scarring secondary to the injury of 
September 1969.  

A VA progress note dated in October 1982 reflects that the 
veteran was seen for complaints of aching headaches for the 
past 8 to 10 days.  Following a physical examination, the 
pertinent diagnosis was post-traumatic headaches, rule out 
seizure activity.  A neurological examination was also 
conducted.  The impression was normal neurologic examination; 
post-traumatic headaches, status post 2 head injuries with 
loss of consciousness; and personality changes possibly with 
post concussive syndrome.  A VA hospital summary, dated in 
June 1983, indicates that the veteran was admitted to the 
hospital with complaints of having lost his job, marriage 
difficulties, and feeling depressed. It was noted that he had 
had numerous stressors of a rather significantly adverse 
nature in his life.  The final diagnoses were: adjustment 
reaction with emotional features; passive-dependent 
personality; and periodontitis.  

In a statement dated in January 1984, Dr. Thomas A. Wilson 
reported that the veteran has been under his care since 
September 1983; he noted that he remained under his care and 
was currently on an antidepressant three times a day.  Dr. 
Wilson also noted that while there had been noticeable 
improvement, the veteran continued to exhibit some symptoms 
of depression, such as poor concentration and depressed mood.  

In a statement dated in May 1992, the veteran's parents 
explained that he was involved in an automobile accident 
prior to service. However, they also noted that after being 
drafted into service in May 1969, he had gone through most of 
his basic training before he started having problems with 
school.  They reported that the veteran informed them that he 
was beaten up by a group of individuals; he was subsequently 
treated for "a busted head" and a broken jaw with several 
teeth having been knocked out.  

The veteran's parents further reported that he continued to 
have flashbacks of his attack; he still saw a group of men 
surrounding him, knocking him down backwards, and his head 
hitting the road and being kicked from both sides.  As a 
result of his assault and the residuals, he experienced 
problems with personal relationships and employment.  

At a hearing before regional office personnel in June 1992, 
the veteran testified that he and some friends were returning 
to base one evening when a group attacked them.  He was hit 
and kicked while on the ground.  The assault resulted in a 
broken jaw and several teeth being knocked out.  He related 
that the attackers had "busted" the back of his head, and his 
jaw, and had knocked out a couple of teeth.  He was taken to 
the base hospital after the beating, where he was bandaged 
and given some pain medication.  

Received in June 1992 were private treatment reports, which 
show that the veteran was admitted to a hospital in June 
1965, after being involved in an automobile accident.  He had 
been unconscious and taken to a local hospital for repair of 
lacerations and further treatment.  It was noted that he had 
been in a semi-comatose stated.  The pertinent diagnosis was 
cerebral contusion.  

Following evaluation and treatment, in July 1965, the veteran 
was discharged after a "seemingly complete recovery" from 
his contusion.  During clinical visits in August and October 
1965, he was described as being confused.  He was seen by 
ophthalmology in November 1965; the impression was that the 
intermittent vertical diplopia and the optokinetic nystagmus 
vertically suggested old brain stem injury etiology.  

The veteran was afforded a VA examination in July 1992, at 
which time he again reiterated the history of the 1965 
automobile accident, and in-service assault in 1969.  The 
veteran described many difficulties that he had experienced 
over the years as a result of the injuries sustained during 
those two incidents.  He reported problems with personal 
relationships and employment.  Following a mental status 
evaluation, the pertinent diagnosis was: history of alcohol 
abuse; history of organic brain syndrome; dysthymic disorder; 
and headaches.  

The examiner stated that it was unclear exactly what the 
etiology and extent of some of these disorders was due to his 
minimization and denial.  He further stated that it was also 
unclear at this point how much of whatever difficulties he 
was having with his memory were due to the rather severe head 
auto accident versus the assault in service.  

Received in October 1992, was a report of accidental injury 
(VA Form 21-4176), wherein the veteran described the incident 
that occurred in September 1969, during which he sustained a 
head injury and a broken jaw.

Of record is the report of a psychological evaluation, 
conducted in November 1992, at which time the veteran 
reported that he had been in and out of prison three times, 
having been released the last time in 1989.  The veteran 
indicated that he had not worked successfully since 1969.  
The examiner stated that the evaluation indicated the 
presence of significant psychological maladjustment.  He 
further noted that many of the veteran's problems were 
potentially related to the closed head injury at age 17.  The 
pertinent diagnosis was possible organic brain dysfunction, 
mixed personality disorder with antisocial and paranoid 
features.  

Another report of accidental injury (VA Form 21-4176) was 
received in January 1993, in which the veteran reported that 
he was involved in yet another automobile accident in August 
1984.  

In the February 1993 rating decision, the RO denial was based 
on a finding that, while the veteran provided testimony 
regarding the injury during service, the objective clinical 
records from medical sources clearly show a head injury with 
residual disabilities some four years prior to service, with 
no objective documentation of superimposed disease or injury 
resulting in any material aggravation during military 
service.  

In a statement received in April 2001 a friend reported that 
he was present when the veteran was attacked in service in 
1969.  

Received in April 2001 were VA treatment reports, dated from 
October 1999 to March 2001, which show that the veteran 
received clinical attention for complaints of anxiety, 
nervousness, and recurring chest pain.  These records reflect 
diagnoses of panic disorder and dysthymia.  Subsequently 
received was a treatment note dated in February 2002, 
reflecting similar diagnoses.  

The veteran was afforded a VA neurological examination in 
June 2003, at which time he complained of tremor in the right 
hand.  It was noted that he sustained a head injury in 1965, 
with reinjury in September 1969 due to an assault; it was 
also noted that he joined the Air Force in May 1969.  

The veteran reported having problems with diplopia after the 
assault.  He stated that he was in a typist school and was 
unable to do the typing.  On examination, it was noted that 
the veteran was alert and fully oriented.  Speech was intact, 
with slow deliberate articulation.  He had decreased 
peripheral visual fields; gaze evoked nystagmus to the right; 
aymmetrical facial movement decreased on the right side.  He 
was unable to toe-walk and heel-walk.  There was right upper 
extremity intention tremor, with normal muscle bulk.  He was 
unable to perform heel to toe maneuver.  There was a limp 
favoring the left leg.  The impression was chronic post-
traumatic encephalopathy related to assault occurring in 
1969; left paretial lesion by examination.  

The examiner opined that the veteran's assault in 1969 did 
indeed contribute to the worsening of his condition.  The 
veteran was thoroughly evaluated prior to his enlistment in 
the Air Force; and, they had full knowledge of his motor 
vehicle accident that occurred in 1965 and the resulting 
trauma.  He, in fact, according to written statements, 
underwent special testing at WAMC to be cleared for duty.  
The diplopia and problems he started having with the typing 
occurred after the assault in 1969 and his subsequent 
discharge.  In an addendum, dated June 17, 2003, the 
neurologist indicated that the statement the assault did 
indeed contribute to the worsening of his condition can be 
correlated to the terminology is due to (100 percent 
certainty).  

The veteran was also referred for VA psychological evaluation 
in June 2003.  Following a mental status examination, the 
veteran was given a diagnosis of PTSD.  The examiner stated 
that, based upon observed behavior, reported psychosocial 
history and presenting symptoms and test results this date, 
the veteran minimally meets the diagnostic criteria for PTSD.  

The examiner elaborated that while serving in the Air Force, 
the veteran had been physically assaulted by a group of men.  
While his injuries were "minimal" and this stressor "was 
relatively mild" when compared to other individuals with 
PTSD, he did think his life was in danger; he stated that he 
continues to think about and have nightmares about the 
assault.  The examiner explained that a number of factors 
might have predisposed the veteran to the development of an 
anxiety disorder.  

The examiner noted that the head injury the veteran sustained 
prior to entering the military may have resulted in the 
initial impairments which subsequently played a role in many 
of the symptoms he currently endorsed, including 
irritability, memory and concentration problems, as well as 
problems with interpersonal relationships.  The examiner 
stated that it cannot be entirely ruled out that factors and 
events that occurred prior to the veteran's enlistment in the 
Air Force contributed to his current level of psychological 
distress.  However, the examiner opined it is as likely as 
not that the veteran's diagnosis of PTSD was either caused by 
the assault in service, and/or certainly became worse as a 
result of that event in service.  


III.  Legal analysis.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  


Section 1111 provides:

For the purposes of section 1110 of this 
title, every veteran shall be taken to 
have been in sound condition when 
examined, accepted, and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of the examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.
38 U.S.C.A. § 1111 (West 2002).

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (2003); 68 Fed. Reg. -.

In this case, the examination for entrance into service 
contained no findings referable to disability from the pre-
service auto accident.

It is not in dispute that the veteran was involved in the 
pre-service auto accident.  Medical records document the 
accident and resultant head injury.  Thus there is clear and 
unmistakable evidence of the injury prior to service.  
However, the evidence regarding aggravation is far from clear 
and unmistakable.  Recent examiners have concluded either 
that the veteran's head injury residuals were aggravated in 
service, or that he developed additional disability as the 
result of an in-service assault.  Therefore, the Board finds 
that the presumption of soundness is not rebutted.

Medical professionals have linked a variously diagnosed 
psychiatric disorder, and chronic post-traumatic 
encephalopathy to service, on the basis of aggravation of the 
pre-existing head injury.  Thus, resolving all reasonable 
doubt in favor of the veteran, the Board concludes that the 
evidence of record supports a finding that service connection 
is warranted for these conditions as a residual of a head 
injury.


ORDER

Service connection for residuals of a head injury is granted.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

